      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 1 of 12



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   ANNA RICH, State Bar No. 230195
     JENNIFER C. BONILLA
 5   LISA CISNEROS
     REBEKAH FRETZ
 6   KATHERINE LEHE
     JULIA HARUMI MASS
 7   ANITA GARCIA VELASCO
     BRENDA AYON VERDUZCO
 8    1515 Clay Street, 20th Floor
      P.O. Box 70550
 9    Oakland, CA 94612-0550
      Telephone: (510) 879-0296
10    Fax: (510) 622-2270
      E-mail: Anna.Rich@doj.ca.gov
11   Attorneys for Plaintiff State of California
12   Additional Counsel Listed on Signature Page
13                            IN THE UNITED STATES DISTRICT COURT

14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

15

16
     STATE OF CALIFORNIA, DISTRICT OF                   Case No. 4:19-cv-04975-PJH
17   COLUMBIA, STATE OF MAINE,
     COMMONWEALTH OF PENNSYLVANIA AND
18   STATE OF OREGON,
                                                        PLAINTIFFS’ SUPPLEMENTAL
19                                          Plaintiffs, MEMORANDUM IN OPPOSITION TO
                                                        MOTION TO DISMISS
20                  v.
                                                        Dept:           Courtroom 3, 3rd Floor
21                                                      Judge:          Hon. Phyllis Hamilton
     U.S. DEPARTMENT OF HOMELAND SECURITY,              Trial Date:     Not set.
22   ET AL.,                                            Action Filed:   August 16, 2019

23                                        Defendants.

24

25

26

27

28

                                                   Plaintiffs’ Statement of Non-Opposition (4:19-cv-04975-PJH)
          Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 2 of 12



 1           Pursuant to the Court’s July 9, 2020 Order Requesting Supplemental Briefing, ECF No.
 2   176, Plaintiffs the State of California, the District of Columbia, the State of Maine, the State of
 3   Oregon, and the Commonwealth of Pennsylvania (collectively, the States) respectfully submit this
 4   supplemental memorandum addressing the Court’s questions. As set out below, the Stay Order
 5   should not compel this Court to grant Defendants’ Motion to Dismiss the First and Fourth causes
 6   of action. However, the States agree with the Defendants (Suppl. Br. at 8) that this Court may,
 7   and should, defer ruling on the motion to dismiss until the Ninth Circuit decides the merits of the
 8   appeal on the preliminary injunction to the extent it concludes that the Stay Order is binding. The
 9   appeal has been fully briefed and is scheduled for oral argument on September 15, 2020. Under
10   the unique circumstances of this case, and given the prospect of a decision on the merits appeal in
11   the very near term, deferring a ruling on aspects of the motion to dismiss will well serve the
12   interests of judicial economy and avoid the possibility of mooting the near-final appeal.
13   I.      WHETHER AND TO WHAT EXTENT THE NINTH CIRCUIT’S STAY ORDER BINDS THIS
             COURT’S DETERMINATION OF DEFENDANTS’ 12(B)(6) MOTION
14

15           The first question is whether the motions panel’s published decision in City & County of
16   San Francisco v. U.S. Citizenship & Immigration Services, 944 F.3d 773 (9th Cir. 2019)
17   (hereinafter San Francisco), binds this Court in deciding Defendant’s motion to dismiss the first
18   and fourth claims (that the Rule is contrary to the Immigration and Nationality Act (INA) and
19   arbitrary and capricious). The answer is no: the Stay Order does not require this Court to dismiss
20   the first and fourth causes of action. As the Ninth Circuit has recently clarified, a motions panel’s
21   published legal analysis, in the context of deciding an emergency motion for a stay, is not binding
22   on later merits panels. E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1262-65 (9th Cir.
23   2020) (concluding that language to the contrary in Lair v. Bullock, 798 F.3d 736, 747 (9th Cir.
24   2015), is non-binding dicta); Innovation Law Lab v. Wolf, 951 F.3d 1073, 1081 (9th Cir. 2020)
25   (merits panel not bound by motions panel’s statutory interpretation). “The decision whether to
26   grant a stay—much like the decision whether to grant a preliminary injunction” does not “forever
27   bind the merits of the parties’ claims” because that “sort of ‘pre-adjudication adjudication would
28   defeat the purpose of a stay, which is to give the reviewing court the time to ‘act responsibly,’
                                                       1
                                      Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
         Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 3 of 12



 1   rather than doling out ‘justice on the fly.’” 950 F.3d at 1264 (citing Leiva-Perez v. Holder, 640
 2   F.3d 962, 967 (9th Cir. 2011); see also Al Otro Lado v. Wolf, 952 F.3d 999, 1015 (9th Cir. 2020)
 3   (emphasizing that “the merits of the ultimate appeal—is not before this motions panel” and
 4   describing the decision to grant a stay as a “restrained” and “probabilistic endeavor”) (citations
 5   omitted). “Motions panels’ orders are generally issued without oral argument, on limited
 6   timelines, and in reliance on limited briefing.” Id. at 1263 (comparing rules for appellate motions
 7   versus merits appeals). And a motion for reconsideration of a motions panel decision, unlike a
 8   merits panel determination, is “‘rarely subjected’ to a thorough reconsideration process; ‘[f]ull
 9   review of a motions panel decision will more like occur only after the merits panel has acted.’”
10   Id. (quoting U.S. v. Houser, 804 F.2d 565, 568 (9th Cir. 1986)). Because of these limitations, the
11   Ninth Circuit decided in East Bay Sanctuary and Innovation Law Lab that a motions panel’s
12   published decision does not bind a subsequent panel like a decision on the merits of a preliminary
13   injunction may.1
14          Those considerations apply with the same force here. The San Francisco motions panel’s
15   analysis here was a preliminary, predictive decision regarding Defendants’ likelihood of success,
16   which did not purport to finally resolve the States’ first and fourth claims. See, e.g., 944 F.3d at
17   781, 790, 800, and 805 (concluding that Defendants were “likely” or had shown “strong
18   likelihood” of success on the merits). And it was issued without oral argument, on limited
19   timelines, and in reliance on limited briefing. Cf. E. Bay Sanctuary, 950 F.3d at 1263. On
20   November 15, 2019 Defendants filed an emergency motion for a stay of this Court’s preliminary
21   injunction pending appeal while their motion to this Court for a stay was still pending. The States
22   filed their opposition to the appellate motion for a stay one week later. There was no oral
23   1
       As a general rule, even an appellate court’s final disposition of a preliminary injunction appeal
     “leaves open the final determination of the merits of the case.” Ranchers Cattlemen Action Legal
24   Fund United Stockgrowers of Am. v. U.S. Dep’t of Agr., 499 F.3d 1108, 1114 (9th Cir. 2007); see
     also Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 752 (9th Cir. 1982) (observing
25   that even merits panels’ decisions in preliminary injunction appeals “may provide little guidance
     as to the appropriate disposition on the merits” in the district court, in part because of the court of
26   appeals’ limited review of the district court’s legal conclusions). Nevertheless, a prior decision
     on legal issues that becomes law of the case may be determinative of the ultimate merits. See
27   Ranchers, 499 F.3d at 1114-20 (the court’s prior legal conclusions in an order reversing a
     preliminary injunction were law of the case in a subsequent appeal from summary judgment on an
28   arbitrary and capricious claim).
                                                        2
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
         Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 4 of 12



 1   argument. The motions panel issued its decision on December 5, 2019. Predictive decisions
 2   issued this way represent “justice on the fly,” East Bay Sanctuary, 950 F.3d at 1264, especially
 3   when compared to the time devoted to the merits appeal.
 4          In similar circumstances, the Tenth Circuit in Homans v. City of Albuquerque held that a
 5   district court considering a summary judgment motion was not bound by a motions panels’
 6   published opinion granting an emergency injunction pending appeal. 366 F.3d 900, 905 (10th
 7   Cir. 2004); see also Belbacha v. Bush, 520 F.3d 452, 458 (D.C. Cir. 2008) (motions panel “order
 8   denying preliminary relief, however, does not constitute the law of the case, although it can be
 9   persuasive”) (citations omitted). Homans reasoned that motions panels’ decisions are “based on
10   an abbreviated record and made without the benefit of full briefing and oral argument,” and
11   concluded that a contrary rule would result in “an unacceptable conflation of the merits decision
12   and the preliminary inquiry.” Id (citations omitted). The Fourth Circuit’s decision in Int’l
13   Refugee Assistance Project (IRAP) v. Trump, 961 F.3d 635 (4th Cir. 2020) is not to the contrary,
14   as Defendants contend. There, the court addressed whether a prior, final Supreme Court
15   adjudication of a motion for a preliminary injunction, Trump v. Hawaii, 138 S. Ct. 2392, 2423
16   (2018), had preclusive effect in the district court proceedings. The same circumstances are not
17   present here.2
18          While this Court may consider the Stay Order in evaluating the States’ first and fourth
19   claims, its conclusions are still only probabilistic and non-binding for the same reasons they are
20   non-binding on subsequent panels. Moreover, a motion to dismiss raises questions that are
21   “doctrinally distinct” from a motion to stay. Cf. E. Bay Sanctuary, 950 F.3d at 1264. For
22   purposes of surviving a 12(b)(6) motion, the States need only state a “cognizable legal theory,”
23   Shroyer v. New Cingular Wireless Servs., 622 F.3d 1035, 1041 (9th Cir. 2010) (citation omitted),
24   along with “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
25   Twombly, 550 U.S. 544, 570 (2007). This “plausibility standard is not akin to a ‘probability
26
     2
       Furthermore, the analysis in IRAP involved the highly deferential rational basis standard of
27   judicial review applied to administrative decisions implicating national security, which, as the
     States explained in their opposition brief, does not apply to the public charge rule. See Pls.’
28   Opp’n to Mot. to Dismiss at 24-25.
                                                       3
                                      Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 5 of 12



 1   requirement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added and citation
 2   omitted).
 3         Defendants acknowledge as much, conceding that the Stay Order’s holding relates to the
 4   likelihood of success. Defendants point instead to the Stay Order’s reasoning, claiming that the
 5   Stay Order finally decided pure issues of law, not assessments about the likelihood of success.
 6   According to Defendants, “[n]one of the six reasons” offered in the Stay Order “will change at a
 7   later stage of these proceedings,” Defs.’ Suppl. Br. at 2. But that assertion cannot be reconciled
 8   with East Bay Sanctuary, where the Court identified numerous circumstances in which a merits
 9   panel may choose to exercise its discretion to reconsider even legal issues that would otherwise
10   serve as law of the case. See 950 F.3d at 1261-63. The fact that the merits panel may reconsider
11   the Stay Order in its entirety underscores the “[t]entative” nature of the motions panel’s
12   conclusions. See id. at 1263 n.3.
13         In any event, the Stay Order left crucial legal issues unresolved relating to the States’ first
14   and fourth claims, and unresolved legal issues cannot bind this Court. For example, in
15   determining whether the rule is contrary to law, the motions panel appeared to address only
16   whether including in-kind benefits in a public charge assessment is contrary to the public charge
17   statute. But that analysis does not address the separate question of whether Defendants’ new
18   durational time limits are contrary to the INA. See Pls.’ Opp’n at 10 (citing PI Ord. 44, 46-47).
19   These new time limits redefine “public charge” to mean someone who receives one or more
20   enumerated public benefits for more than 12 months in the aggregate within any 36 month period,
21   84 Fed. Reg. at 41,295, resulting in someone becoming a public charge based on as little as four
22   months’ worth of receipt of benefits. The motions panel did not address whether those new
23   aspects of the public charge definition is contrary to the INA. The panel’s limited review of the
24   changed public charge definition therefore cannot control this Court’s review of that issue. And
25   while the Stay Order’s arbitrary and capricious discussion focused on the two aspects of the Rule
26   that this Court found in its preliminary injunction were unreasonable, the States have identified a
27   number of additional defects in the rulemaking that are also plausible bases for the fourth claim.
28
                                                        4
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 6 of 12



 1   See Pls. Opp’n at 17-21 (describing additional allegations that the Rule is arbitrary and
 2   capricious).
 3         Finally, in the absence of a complete administrative record, the motions panel’s opinion
 4   cannot be appropriately characterized as offering “purely legal reasons that could not be altered,”
 5   cf. Defs.’ Suppl. Br. at 4. While the States’ APA claims do not depend on resolution of extrinsic
 6   factual questions, they do depend on the factual record before the agency, which this court has
 7   determined is not yet complete. See ECF No. 159, Order Granting in Part and Denying in Part
 8   Motions to Complete the Record and Granting Motions to Compel Discovery at 13-23. There
 9   may be some APA cases, such as those Defendants cite, which the parties agree raise “pure
10   questions of law” for which the record is irrelevant or unnecessary, see, e.g., R.J. Reynolds
11   Tobacco Co. v. U.S. Dep’t of Agric., 130 F. Supp. 3d 356, 369 (D.D.C. 2015), but this is not such
12   a case. The rule challenged here hinges on whether the agency “fails to consider important
13   aspects of the issue before it” or “if it supports its decisions with explanations contrary to the
14   evidence.” Dreamcatcher Wild Horse & Burro Sanctuary v. U.S. Dep’t of the Interior, 751 F.3d
15   1054, 1061 (9th Cir. 2014) (citing Lands Council v. Powell, 395 F.3d 1019, 1026 (9th Cir. 2005)).
16   A complete record is necessary to evaluate those claims. See Rempfer v. Sharfstein, 583 F.3 860,
17   865 (D.C. Cir. 2009) (noting that APA review is “based on the agency record”) (emphasis
18   added).
19         “If a court is to review an agency’s action fairly, it should have before it neither more nor
20   less information than did the agency when it made its decision.” Walter O. Boswell Mem’l Hosp.
21   v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984). Both sides must have “a fair opportunity” to
22   “fully review[] the complete record” and “refer to it in their briefs.” Id. at 793 & n.6. And
23   anything short of the full record provides “a ‘fictional account of the actual decisionmaking
24   process’” such that the “requirement that the agency decision be supported by ‘the record’
25   becomes almost meaningless.” Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d
26   1534, 1548 (9th Cir. 1993) (citations omitted); see also Ariz. Cattle Growers’ Ass’n v. U.S. Fish
27   & Wildlife, Bureau of Land Mgmt., 273 F.3d 1229, 1236 (9th Cir. 2001) (“Judicial review is
28   meaningless . . . unless we carefully review the record to ‘ensure that agency decisions are
                                                       5
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
         Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 7 of 12



 1   founded on a reasoned evaluation of the relevant factors.’”) (citation omitted). The administrative
 2   record had not been produced at the time when this Court issued its preliminary injunction, and
 3   the Ninth Circuit has before it only brief portions of the voluminous record. Dismissing the
 4   State’s claims now would unfairly truncate the litigation based on the panel’s predictive
 5   assessment conducted without a complete administrative record. See Arce v. Douglas, 793 F.3d
 6   968, 976 (9th Cir. 2015) (reversing district court order that without notice “deprived plaintiffs of
 7   the opportunity to submit additional evidence and argument on the merits” and stating that parties
 8   are entitled to a “full and fair opportunity to ventilate the issues”).
 9   II.    WHAT IMPACT THE STAY ORDER’S FINDINGS ON REASONABLENESS SHOULD HAVE
            ON THE COURT’S DETERMINATION OF THE FIRST AND FOURTH CLAIMS
10

11          Just as East Bay Sanctuary counsels that a published motions panel decision is not final or
12   binding on later merits panels as law of the case or law of the circuit, it also follows that this
13   Court is not bound by the same preliminary findings. See Homans, 366 F.3d at 905. None of the
14   cases cited by Defendants (Suppl. Br. at 7)3 regarding the binding nature of either law of the case
15   or law of the circuit on district courts addresses the circumstance presented here: where a
16   motions panel has made a preliminary assessment on an emergency stay motion regarding
17   defendants’ likelihood of success in a preliminary injunction appeal, and the same appeal is
18   pending and the merits panel will address the same issues. The motions panel did not remand
19   issues to the district court or otherwise direct it to apply San Francisco immediately. If the law
20   were otherwise, any defendant that obtains an emergency stay of a preliminary injunction in a
21   published decision could then rush to district court to seek an order applying the stay order to
22   dismiss the claims and mooting the preliminary injunction appeal. This Court would be
23   foreclosed from conducting independent legal analysis and the Ninth Circuit would review a
24
     3
       For example, the Tenth Circuit in Fish v. Schwab, 957 F.3d 1105, 1140 (10th Cir. 2020),
25   discussed the impact of a prior merits panel’s decision in a preliminary injunction appeal on a
     later appeal following bench trial. Significantly, Fish distinguished Homans, 366 F.3d at 904,
26   which reasoned that “[t]o the extent that any language in [the motions-panel’s decision] c[ould]
     be read as an assessment of the actual merits of [the plaintiff’s] claim, as opposed to his
27   likelihood of success on the merits, such language [was] dicta” and “not subject to the law of the
     case doctrine.” 366 F.3d at 905 n.5.
28
                                                         6
                                      Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
         Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 8 of 12



 1   dismissal decision that rested solely on a motion panel’s preliminary analysis. Neither law of the
 2   circuit nor law of the case doctrine commands that result. See Homans, 366 F.3d at 905 (district
 3   court erred in concluding at summary judgment that it was bound by motions panel’s
 4   interlocutory published opinion).4
 5          Moreover, as described above, the motions panel did not address all the legal issues raised
 6   by the States on the contrary to law claim or the additional plausible bases for the arbitrary and
 7   capricious claim, nor did it assess the complete administrative record in evaluating whether the
 8   rule is arbitrary and capricious. Thus even if the motions panel’s conclusion on whether in-kind
 9   benefits may ever be considered in a public charge assessment could be considered a “pure issue
10   of law,” that decision is not law of the case on the separate legal inquiry of whether the 12/36 rule
11   is contrary to the INA. See Gonzalez v. Arizona, 677 F.3d 383, 390 n.4 (9th Cir. 2012) (en banc),
12   aff’d sub nom. Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013) (law of the case
13   doctrine only applies to “an issue that has already been decided”); Ranchers, 499 F.3d at 1119
14   (certain legal issues were law of the case, but later panel evaluated a new argument raised for the
15   first time after disposition of the preliminary injunction appeal); cf. Ctr. for Biological Diversity
16   v. Salazar, 706 F.3d 1085, 1091 (9th Cir. 2013) (prior preliminary injunction order “left open the
17   possibility that additional facts could be introduced during the further district court proceedings
18   resulting in a different outcome based on a full evidentiary record and a complete review of the
19   legal principles”). And even if the motions panel’s determination of any issue may be called
20   “purely legal,” it was still only a predictive decision based on rushed proceedings.
21          The law of the case doctrine does not bar this Court from reconsidering the fourth cause of
22   action at the merits phase based on a fully developed record, either. See Ranchers, 499 F.3d at
23   1114 (district court had authority to consider new, extra-record evidence notwithstanding prior
24   preliminary injunction appeal); Humanitarian Law Project v. U.S. Dep’t. of Justice, 352 F.3d
25   382, 403 (9th Cir. 2003), vacated on other grounds by 393 F.3d 902 (9th Cir. 2004) (affirming
26   district court’s reconsideration of claim based on new evidence); Nat’l Wildlife Fed’n v. Nat’l
27   4
       Defendants may renew their motion to dismiss if the Ninth Circuit merits panel resolves legal
     issues in a manner that disposes entirely of the States’ claims.
28
                                                        7
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 9 of 12



 1   Marine Fisheries Serv., 422 F.3d 782, 793 (9th Cir. 2005) (“In considering a preliminary
 2   injunction appeal, we ordinarily do not decide the ultimate merits of the case, but only the
 3   temporal rights of the parties until the district court renders judgment on the merits of the case
 4   based on a fully developed record.”). Defendants characterize the record before the San
 5   Francisco panel as “not ‘incomplete,’” Defs.’ Suppl. Br. at 6, but this Court has already found
 6   otherwise.
 7         Several of the States’ arguments rest on the lack of support for Defendants’ rulemaking
 8   justifications, which cannot be substantiated without examination of the full record. For example,
 9   the San Francisco Stay Order did not look beyond the Rule and DHS’ own regulatory impact
10   analysis before crediting Defendants’ claims that they could not calculate or estimate the costs to
11   state and local entities, and deciding that acknowledgement of the overall effect of the Rule,
12   without attempting to quantify its costs, was “sufficient.” 944 F.3d at 803. But the administrative
13   record contains significant evidence regarding those costs. The States also anticipate that they
14   may expand their arguments that the Rule is arbitrary by relying on previously unavailable record
15   documents, such as information from other agencies with more expertise than DHS possesses.
16   See 944 F.3d at 804 (noting that DHS lacks expertise in issues such as transfer payments from
17   federal to state governments); ECF No. 159, Order Granting in Part and Denying in Part Motions
18   to Complete the Record and Granting Motions to Compel Discovery at 20 (granting the States’
19   request to complete the record with inter-agency communications submitted to DHS). More
20   generally, the States intend to show, at summary judgment or at trial, that the administrative
21   record substantiates the Rule’s serious consequences that Defendants failed to grapple with in the
22   Rule. Resolution of those claims cannot rest on an incomplete administrative record (which
23   Defendants have not yet produced, despite the Court’s order that they do so).
24         Overall, just as in East Bay Sanctuary, the Stay Order was issued “at a very preliminary
25   stage of the proceedings.” The same concerns that animated the Ninth Circuit there should
26   govern the district court’s decision regarding application of the motions’ panel’s conclusions on
27   reasonableness. If the district court views the States’ claim as plausible, the motion to dismiss
28
                                                        8
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 10 of 12



 1   should be denied, despite the motions panel’s predictive decision that the Defendants are likely to
 2   succeed on the merits of the preliminary injunction appeal.
 3   III. WHETHER THE COURT SHOULD DEFER RULING ON DEFENDANTS’ MOTION TO
          DISMISS THE FIRST AND FOURTH CLAIMS
 4

 5         If the Court concludes that the San Francisco Stay Order is binding and requires it to
 6   dismiss the States’ first or fourth claims, then the States agree with Defendants that the Court
 7   should defer ruling on those claims until the Ninth Circuit resolves the merits of the preliminary
 8   injunction appeal. A dismissal order would otherwise risk mooting the nearly final preliminary
 9   injunction appeal, and delay resolution of similar issues in an appellate proceeding on the
10   dismissal order.
11         If this Court defers ruling on the First and Fourth Causes of action, it should still proceed in
12   resolving other issues that are not influenced by the analysis in the Stay Order. For example, if
13   this Court denies the motion to dismiss the States’ equal protection claim, then the States should
14   still be allowed to proceed with discovery, as the Court described in its April 1, 2020 order
15   granting motions to compel. See California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018) (warning
16   district courts “not to delay trial preparation to await an interim ruling on a preliminary
17   injunction” that will not be dispositive).
18

19

20

21

22

23

24

25

26

27

28
                                                        9
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 11 of 12



 1   Dated: July 23, 2020                                    Respectfully Submitted,
 2                                                           XAVIER BECERRA
                                                             Attorney General of California
 3                                                           MICHAEL L. NEWMAN
                                                             Senior Assistant Attorney General
 4                                                           CHEROKEE DM MELTON
                                                             Supervising Deputy Attorney General
 5                                                           JENNIFER BONILLA
                                                             LISA CISNEROS
 6                                                           REBEKAH FRETZ
                                                             KATHERINE LEHE
 7                                                           JULIA HARUMI MASS
                                                             ANITA GARCIA VELASCO
 8                                                           BRENDA AYON VERDUZCO
 9

10

11                                                            /s/Anna Rich
                                                             ANNA RICH
12                                                           Deputy Attorneys General
                                                             Attorneys for Plaintiff State of California
13
       KARL A. RACINE                                        ELLEN ROSENBLUM
14     Attorney General for the District of Columbia         Attorney General of Oregon
       KATHLEEN KONOPKA                                      NICOLE DEFEVER
15     Deputy Attorney General                               Assistant Attorneys General
       Public Advocacy Division                              Oregon Department of Justice
16     ALACOQUE HINGA NEVITT                                 1162 Court St. NE
       Assistant Attorney General                            Salem, OR 97301
17     441 4th Street, N.W.                                  (503) 378-4402
       Washington, DC 20001                                  Benjamin.Gutman@doj.state.or.us
18     Tel (202) 724-6532                                    Nicole.Defever@doj.state.or.us
       Fax (202) 730-1900                                    Patty.Rincon@doj.state.or.us
19     Alacoque.nevitt@dc.gov                                Attorneys for Plaintiff State of Oregon
       Attorneys for Plaintiff District of Columbia
20
       AARON M. FREY                                         JOSH SHAPIRO
21     Attorney General of Maine                             Attorney General for the Commonwealth of
       SUSAN P. HERMAN                                       Pennsylvania
22     Chief Deputy Attorney General                         MICHAEL J. FISCHER
       6 State House Station                                 Chief Deputy Attorney General
23     Augusta, Maine 04333-0006                             AIMEE D. THOMSON
       Tel (207) 626-8814                                    Deputy Attorney General
24     susan.herman@maine.gov                                1600 Arch St., Suite 300
       Attorneys for Plaintiff State of Maine                Philadelphia, PA 19103
25                                                           Tel (267) 940-6696
                                                             athomson@attorneygeneral.gov
26                                                           Attorneys for Plaintiff Commonwealth of
                                                             Pennsylvania
27

28
                                                       10
                                     Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
      Case 4:19-cv-04975-PJH Document 178 Filed 07/23/20 Page 12 of 12



 1   SA2018100389
     Public Charge CA Supp Brief 7.23.20 FINAL.docx
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        11
                                      Plaintiffs’ Suppl. Mem. in Opposition to Mot. To Dismiss (4:19-cv-04975-PJH)
